{¶ 15} I write this concurring opinion only to make one point. This case involves the situation where dismissal of the case occurred in the lower court before conviction, rendering a harmless error analysis ineffectual. The cases cited in the dissent each involve the situation where a conviction has already been obtained, harmless error can be reviewed, and the conviction is affirmed on appeal. I believe that is an important distinction to highlight especially as it regards our standard of review.